NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                           JUL 6 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

DAVID CLARK,                                     No. 10-15126

               Plaintiff - Appellant,            D.C. No. 1:09-cv-00184-DAE-
                                                 LEK
  v.

GOODWILL INDUSTRIES OF HAWAII,                   MEMORANDUM *
INC.; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Hawaii
                     David Alan Ezra, District Judge, Presiding

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       David Clark appeals pro se from the district court’s summary judgment in

his action alleging hostile work environment, discrimination, and retaliation. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo, Donohue v. Quick


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Collect, Inc., 592 F.3d 1027, 1030 (9th Cir. 2010), and we affirm.

      The district court properly granted summary judgment on the hostile work

environment claim based on Clark’s coworker’s single e-mail because the EEOC

charge was filed more than 300 days after the incident. See 42 U.S.C. § 2000e-

5(e); Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 118 (2002) (for an

EEOC charge of hostile work environment to be timely, the employee must file the

charge within the statutory time period of any act that forms the hostile work

environment). Moreover, even if Clark’s EEOC charge had been timely as to this

claim, the district court properly concluded that the e-mail “was neither severe nor

pervasive enough to alter the conditions of [his] employment.” Manatt v. Bank of

Am., 339 F.3d 792, 799 (9th Cir. 2003).

      The district court properly granted summary judgment on the discrimination

claim because Clark failed to raise a genuine dispute of material fact as to whether

defendant’s legitimate, nondiscriminatory reasons for its adverse employment

actions were a pretext for discrimination. See Leong v. Potter, 347 F.3d 1117,

1124-25 (9th Cir. 2003).

      The district court properly granted summary judgment on the retaliation

claim because Clark failed to raise a genuine dispute of material fact as to whether

there was a causal link between his alleged protected activity and his termination.


                                          2                                      10-15126
See Cohen v. Fred Meyer, Inc., 686 F.2d 793, 796-97 (9th Cir. 1982) (there is no

causal link if the decisionmaker is unaware of the protected activity).

      Clark’s remaining contentions are unpersuasive.

      Clark’s motion for appointment of counsel is denied.

      AFFIRMED.




                                          3                                 10-15126